Exhibit 10.1

AGREEMENT OF SALE

THIS AGREEMENT OF SALE (this “Agreement”), made this 2nd day of June, 2008 (the
“Effective Date”), by and between MS Plant, LLC, a California limited liability
company (hereinafter called “Seller”), and Green Mountain Coffee Roasters, Inc.,
a Delaware corporation (hereinafter called “Buyer”).

W I T N E S S E T H :

For and in consideration of the mutual undertakings contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

. Property.

(a) Seller hereby agrees to sell and convey to Buyer who agrees to purchase, all
that certain lot, piece or parcel of ground (the “Land”), together with the
improvements located thereon (the “Improvements”), situated in KNOXVILLE,
TENNESSEE, and known as 3109 Water Plant Road, consisting of an approximately
334,000 square foot facility on approximately 31 acres of land, said lot, piece
or parcel being more particularly described on Exhibit “A” attached hereto and
made a part hereof, together with all appurtenances, easements and other rights
and privileges in any way pertaining or beneficial to the Land or Improvements
including all right, title and interest of the Seller in and to any streets or
ways adjoining the Land (the Land, Improvements and such appurtenances,
easements and privileges being collectively referred to herein as the
“Property”).

(b) The sale set forth in this Agreement shall also include (i) the furniture,
fixtures, machinery, equipment and systems which are located in or on the
Improvements and listed on the attached Exhibit “B” (collectively, the
“Furniture, Fixtures and Equipment”); (ii) all certificates, licenses, permits,
authorizations and approvals issued for or with respect to the Property by
governmental and quasi-governmental authorities having jurisdiction
(collectively, the “Licenses, Permits and Approvals”), to the extent
transferable; and (iii) all contracts and agreements relating to the management,
operation, servicing and/or maintenance of the Property, to the extent Buyer
elects to assume the same as provided herein (“Contracts”).

. Purchase Price. The total consideration and purchase price (the “Purchase
Price”), which Buyer agrees to pay to Seller and which Seller agrees to accept
for the Property, is TEN MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($10,500,000.00), payable as follows:

 

Certified check or federally wired funds within two (2) business days of signing
of this Agreement (the “First Deposit”)

   $ 150,000.00

Certified check or federally wired funds on the fifth (5th) day following the
expiration of the Due Diligence Period (as hereinafter defined) (the “Second
Deposit”)

   $ 250,000.00

Cash, certified check or federally wired funds at Settlement (as hereinafter
defined)

   $ 10,100,000.00

TOTAL

   $ 10,500,000.00



--------------------------------------------------------------------------------

The First Deposit and the Second Deposit (collectively, the “Deposits”) shall be
paid to LandAmerica Commercial Services (hereinafter, the “Agent”) and shall be
placed in an interest bearing escrow account by the Agent according to Buyer’s
direction and the terms of that Escrow Agreement attached hereto as Exhibit “C”.
The Deposits shall be applied to the Purchase Price at Settlement. All interest
accrued on the Deposits will be paid to Buyer at Settlement or upon the earlier
termination of this Agreement, unless such termination shall be as a result of
Buyer’s default as finally determined by a court of competent jurisdiction after
all appeals, in which event all accrued interest shall be paid to Seller. In the
event the Agent incurs wiring fees, such fees shall be charged to Buyer. Subject
to Section 3(b) below, the Deposits shall become non-refundable at the
expiration of the Due Diligence Period (hereinafter defined) if this Agreement
has not been terminated prior to that date by the Buyer.

Buyer’s Federal Tax I.D. Number # 03-0339228

Seller’s Federal Tax I.D. Number # 20-8874068

. Title.

(a) Buyer’s obligation to close this transaction shall be conditioned upon, at
Settlement, title to the Property being good and marketable and insurable at
regular rates by a title insurance company selected by Buyer licensed to do
business in the State of Tennessee (the “Title Company”), free and clear of all
liens, encumbrances, and restrictions other than the following (the “Permitted
Exceptions”): (i) the lien of real estate taxes, water and sewer charges that
are not due and payable on the Settlement Date, (ii) the standard exclusions,
conditions and stipulations contained in the Title Commitment (as hereinafter
defined) acceptable to Buyer, and (iii) easements, privileges, licenses or
rights of public utility or public service companies acceptable to Buyer.

(b) If Seller is unable to convey title in the quality set forth above, Buyer
shall have the option of either (i) taking such title as Seller can give,
without abatement of the Purchase Price, or (ii) being repaid the Deposits and
all other moneys paid on account by Buyer to Seller or the Agent (together with
accrued interest, if any), and Buyer shall also be reimbursed for any Title
Company and surveyor charges incurred and, if Buyer elects the option in
Section 3(b)(ii), there shall be no further liability or obligation by either of
the parties hereunder and this Agreement shall become null and void and of no
force or effect (except for this Section 3), and all copies of this Agreement
shall be returned to Seller for cancellation.

. Representations and Warranties.

Seller represents, warrants and covenants to and with the Buyer that: (a) there
exists no notice of an uncorrected deed restriction or violation of the housing,
building safety or fire ordinances which have been received by Seller; (b) no
litigation or governmental proceeding is pending or, to the best of Seller’s
knowledge, threatened against or involves the Property or Seller which might
adversely affect the Property or the ability of Seller to perform its
obligations under this Agreement; (c) the Property is not in a designated wet
land, floodplain, or flood insurance area; (d) the Property does not contain any
asbestos, ureaformaldehyde foamed-in-place insulation, polychlorinated biphenyl
or any other hazardous, dangerous or toxic materials or other substances, the
release or disposal of which is regulated by any law, regulation, code or
ordinance, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, and the Property has not
been used for the production,



--------------------------------------------------------------------------------

processing, burial, storage (including inground storage tanks), disposal or
release of hazardous materials; (e) no assessments for public improvements have
been made against the said Property which remain unpaid, and (f) Seller has no
knowledge of, nor has it received any notification from any governmental agency
or other institution concerning any pending public improvement or of the
proposed exercise of, or offer to purchase under, the power of eminent domain
relative to any part of the Property or requiring any alteration or other work
thereon that has not been satisfactorily made. The foregoing representations
shall survive the Settlement and the Seller shall indemnify and hold the Buyer
harmless from any breach thereof, including attorney’s fees and costs, whether
such breach is discovered or asserted before or after the Settlement.

Except as expressly stated in this Agreement including, without limitation, the
representations and warranties set forth above, the Property is being purchased
on an “AS-IS” and “WHERE-IS” basis and has been or will be inspected by Buyer or
Buyer’s duly authorized agent.

. Settlement.

(a) Settlement shall be made on or before fifteen (15) days following the
expiration of the Due Diligence Period (the “Settlement Date”) at 10:00 a.m.
(prevailing time) at the office of the Title Company, unless Seller and Buyer
agree in writing to a different time and place (the “Settlement”). The date and
time of Settlement is hereby agreed to be of the essence of this Agreement.

(b) Realty taxes, water and sewer rentals, and any other items or charges which
are properly apportionable under local law or custom shall be apportioned on a
per diem basis pro rata as of the date of Settlement.

(c) State and local realty transfer taxes, if any, applicable to the sale set
forth in this Agreement shall be equally divided and half of each paid by Seller
and Buyer.

(d) Possession of the Property is to be delivered by executed Deed (defined
below) and keys at the time of Settlement. Said Deed shall be prepared by Seller
or Seller’s attorney or the Title Company and the acknowledgment and recording
fees paid by Buyer. Except as otherwise set forth in this Agreement, Buyer and
Seller shall each pay one-half of the Title Company charges and the Agent
charges. A survey, if required or desired, is to be obtained by, and at the sole
expense of, Buyer; provided, however, that if a survey of the Property is
required by the Title Company in order to prepare a legal description of the
Property that will satisfy the requirements of the recorder of deeds office in
and for the county in which the Property is located, Seller shall pay for the
cost of the survey. Seller shall submit to Buyer a copy of the Deed at least
fifteen (15) days prior to the time fixed for Settlement. Buyer shall submit to
Seller a duplicate copy of the title report issued by the Title Company insuring
the title for Buyer and a copy of the survey, if ordered, at least fifteen
(15) days prior to the time fixed for Settlement.

(e) Without limitation to other conditions set forth in this Agreement, and
notwithstanding anything contained herein to the contrary, Buyer’s obligation to
close hereunder is expressly contingent upon the satisfaction, or the express
written waiver, of the following conditions:

(i) As of the Settlement, title to the Property shall be as required by
Section 3 of this Agreement;

(ii) All representations and warranties made by Seller in this Agreement shall
be true, complete and accurate in all material respects as of the Settlement
Date;



--------------------------------------------------------------------------------

(iii) Seller shall have performed, observed and complied with all agreements,
covenants and obligations to be performed by Seller under this Agreement,
including without limitation, the execution and/or delivery of all documents
required to be executed and/or delivered by or on behalf of Seller hereunder;

(iv) The entire Property shall be zoned for industrial uses allowing the
construction and operation of the Improvements which satisfies Buyer’s intended
use thereof;

(v) Buyer shall have obtained all necessary permits, licenses and approvals for
the purchase, construction and operation of the Improvements which satisfies
Buyer’s intended use thereof;

(vi) [intentionally deleted]

(vii) Buyer’s satisfaction with the due diligence investigations contemplated in
Section 20 below;

(viii) Buyer shall have received financing which is acceptable to Buyer in its
discretion;

(ix) Buyer shall have received tax abatement, payment-in-lieu and other
incentives from applicable government and quasi-governmental agencies as Buyer
shall deem necessary or desirable in its discretion;

(x) Buyer shall have received approval to the transactions contemplated in this
Agreement from its Board of Directors;

(xi) Buyer’s satisfaction with the Deed, Title Commitment and any survey of the
Property; and

(xii) Buyer’s receipt of and satisfaction with those documents and other
deliverables contemplated in Section 6.

If the conditions precedent in this Sections 5(e) above are not satisfied as of
the Settlement Date, Buyer may exercise any of the remedies set forth in this
Agreement, as applicable and including, without limitation, the right to
terminate this Agreement and have all Deposits and accrued interest immediately
returned to Buyer, or waive such conditions in whole or in part and proceed to
Settlement. In the event that all such conditions have been met as of the
Settlement Date other that condition set forth in subsection (e)(ix) above, upon
written request by Buyer, Seller agrees that it shall negotiate in good faith
with Buyer to amend this Agreement to provide for an extension of the Settlement
Date for such period of time as may be reasonably necessary in order for such
condition to be satisfied.

. Closing Documents.

(a) At the time and place of Settlement, Seller shall deliver or cause to be
delivered to Buyer the following:

(i) a special warranty deed executed by Seller in recordable form and
satisfactory to Buyer whereby Seller shall convey to Buyer fee simple title to
the Property subject only to the Permitted Exceptions (the “Deed”);



--------------------------------------------------------------------------------

(ii) a special warranty bill of sale whereby Seller shall convey to Buyer its
title to the Furniture, Fixtures and Equipment (the “Bill of Sale”);

(iii) an assignment whereby Seller will assign and Buyer shall assume all of
Seller’s right, title, and interest, including all the obligations of Seller,
in, to and under any warranties, Licenses, Permits and Approvals and Contracts
which are acceptable to Buyer (hereinafter referred to as the “Assignment”);

(iv) all original Licenses, Permits and Approvals and as many signed originals
(or true and correct copies of same) of the Contracts and other items covered by
the Assignment as are in Seller’s possession, unless previously delivered by
Seller to Buyer;

(v) all operating manuals and all warranties and guarantees relating to the
Furniture, Fixtures and Equipment, if any, in Seller’s possession;

(vi) all master and duplicate keys to all locks for the Improvements which are
in Seller’s possession;

(vii) a non-foreign person certification;

(viii) a Seller’s title affidavit and such other documents as may be reasonably
requested by the Title Company; and

(ix) such other documents as may be reasonably requested by Buyer to carry out
the intent of this Agreement or by the Title Company.

(b) At the time and place of Settlement, Buyer shall deliver or cause to be
delivered to Seller the following:

(i) the balance of the Purchase Price;

(ii) the Assignment; and

(iii) such other documents as may be reasonably requested by Seller to carry out
the intent of this Agreement or by the Title Company.

. Risk of Loss. All risk of loss shall be on Seller prior to Settlement. In the
event that there is a casualty or condemnation of all or any portion of the
Property, Buyer may either (i) continue to Settlement without an abatement in
Purchase Price, but Seller will assign any and all rights to Buyer for insurance
or condemnation awards, or (ii) terminate this Agreement in which case the
Deposit, plus all accrued interest, shall be delivered to Buyer and this
Agreement shall be null and void and of no force or effect and all copies shall
be canceled.

. Recording. This Agreement may not be recorded in the Office for Recording of
Deeds or in any other office or place of public record without prior consent of
both Buyer and Seller, unless there is dispute related to this Agreement.

. [Intentionally Deleted.]



--------------------------------------------------------------------------------

. Status of Agent.

(a) It is expressly understood, covenanted and agreed that:

(i) Agent is acting as an agent only, and will in no event whatsoever be held
liable to either party for the performance of any term or covenant of this
Agreement, or for damages for non-performance thereof;

(ii) The duties of Agent are only as herein specifically provided, and, except
for the provisions of Paragraph 10(b) hereof, are purely ministerial in nature,
and Agent shall incur no liability whatever except for willful misconduct or
gross negligence, as long as Agent has acted in good faith;

(iii) In the performance of its duties hereunder, Agent shall be entitled to
rely upon any document, instrument or signatures believed by it to be genuine
and signed by either of the other parties or their successors;

(iv) Agent may assume that any person purporting to give any notice of
instructions in accordance with the provisions hereof has been duly authorized
to do so;

(v) Agent shall not be bound by any modification, cancellation or rescission of
this Agreement unless in writing and signed by Seller, Buyer and Agent; and

(vi) Seller and Buyer each hereby release and indemnify Agent from and against
any act done or omitted to be done by Agent in good faith in the performance of
its duties hereunder.

(vii) (A) Seller and Buyer each acknowledge and agree with Agent that Agent
(1) is not an expert in construction, engineering or environmental matters; and
(2) has not made, has not been asked to make, and shall not make any
representations or warranties with respect to, nor (unless otherwise agreed to
in writing) conducted investigations of, the condition or suitability of the
Property or any adjacent property, or the environmental condition or suitability
of the Property or any adjacent property, including without limitation, any
representations, warranties, or investigations with respect to whether (I) the
Property or any adjacent property is included or proposed for inclusion on any
governmental list of hazardous waste sites or has been contaminated by any
substance or waste in any manner which requires disclosure and/or remediation
under any law, (II) the Property or any adjacent property contains any
environmentally sensitive areas, development on or in which could be precluded
or limited under any law, including without limitation, wetlands or floodplains,
(III) the Property or any adjacent property contains any above or below ground
tanks (“Tanks”) or any substance or waste whose removal or disposal is subject
to special regulation under any law, including, without limitation, any asbestos
or polychlorinated biphenyls, or any petroleum or chemicals stored in any Tanks,
(IV) any revocations of, or notices of violations have been received regarding
any permits or licenses necessary to own or operate the Property or any
businesses conducted thereon, and (V) any activities on the Property or any
adjacent property which are violations of any laws concerning the handling of
any substance or waste by reason of its hazardous or toxic characteristics, the
disposal of any substance or waste, the discharge of any substance or waste into
the soil, air, surface water, or ground water, or the conduct of activities in
environmentally sensitive areas. For purposes of this Agreement, the terms
“substance” or “waste” shall include those materials that are defined, under any
law, as “toxic” or “hazardous” or as “pollutants” or “contaminants”, including
but not limited to petroleum products.

(vii) (B) The provisions of this Paragraph 10 shall survive the termination of
this Agreement.



--------------------------------------------------------------------------------

(b) Agent, in its capacity as the Agent, is acting as a stakeholder only with
respect to the Deposits. If there is any dispute as to whether Agent is
obligated to deliver the Deposits or as to whom the Deposits are to be
delivered, Agent shall not be required to make any delivery, but in such event
Agent may hold the same until receipt by Agent of an authorization in writing,
signed by all of the parties having any interest in such dispute, directing the
disposition of the Deposits and any interest accrued thereon or until the final
determination of the rights of the parties in an appropriate proceeding. If such
written authorization is not given, or proceedings for such determination are
not begun within thirty (30) days after Settlement was to have occurred, Agent
may, but is not required to, bring an appropriate action or proceeding for leave
to deposit the Deposits in court pending such determination. Agent shall be
reimbursed for all costs and expenses of such action or proceeding by Seller and
Buyer including, without limitation, reasonable attorneys’ fees and
disbursements. Upon making delivery of the Deposits in the manner provided in
this Agreement, Agent shall have no further liability hereunder or to Buyer or
Seller.

. Broker. Seller acknowledges that Binswanger of Pennsylvania, Inc.
(“Binswanger”) is Seller’s broker and in consideration of its services in making
this sale Seller hereby agrees to pay to Binswanger, to the order of Binswanger
of Pennsylvania, Inc., Two Logan Square, Fourth Floor, Philadelphia,
Pennsylvania, 19103, at the time of Settlement hereunder, a brokerage commission
pursuant to the terms of a separate brokerage agreement between Seller and
Broker. Buyer shall not be responsible for the payment of any commissions or
brokerage fees to Binswanger or any other third party providing services to
Binswanger on account of this Agreement and Seller hereby expressly agrees to
indemnify and hold Buyer harmless from and against any damages, costs, fees
(including attorneys’ fees) or any other amounts arising from or claims
associated with such third parties. Buyer acknowledges that A. Epstein and Sons
International Inc. is Buyer’s agent with respect to the transactions
contemplated in this Agreement and Buyer shall be solely responsible for all
compensation owed to A. Epstein and Sons International Inc. as a result thereof.

. Default.

(a) If Buyer is in default in the observance or performance of its obligations
hereunder, then Seller shall have the right on or before Settlement to terminate
this Agreement and to be paid the Deposits and all interest earned thereon as
liquidated damages for such breach. Upon such termination, Seller and Buyer
shall be released from all further liability and obligations hereunder, it being
understood that Seller’s right to terminate this Agreement and to be paid the
Deposits and accrued interest shall be the sole remedy available to Seller in
the event of Buyer’s default.

(b) If Seller is in default in the observance or performance of its obligations
hereunder, then (i) Buyer shall have the right to any and all remedies available
to it under law and equity including, without limitation, the right to sue for
specific performance, or (ii) upon Buyer’s election, Buyer may terminate this
Agreement and be paid the Deposits and all interest earned thereon as liquidated
damages for such breach, in which event Seller and Buyer shall be released from
all further liability and obligations hereunder.

. Notices. All notices to be given to Agent, Seller and/or to Buyer shall be
mailed by registered or certified mail, return receipt requested or an overnight
service with receipt as follows:

 

Seller:   MS Plant, LLC   101 Hodencamp Road   Suite #200   Thousand Oaks, CA
91360   Attn:    Moshe Silagi   Fax:    805.494.1226   E-mail:



--------------------------------------------------------------------------------

Buyer:   Green Mountain Coffee Roasters, Inc.   33 Coffee Lane   Waterbury, VT
05676   Attn: Mr. Jon Wettstein   E-mail: With a Copy      To:   John G. Brock,
Esq.   Gentry, Tipton & McLemore, P.C.   900 S. Gay Street, Suite 2300  
Knoxville, Tennessee 37902   E-mail: Binswanger:   Binswanger of Pennsylvania,
Inc.   Two Logan Square   Fourth Floor   Philadelphia, PA 19103   Attn:   
Daniel Cullen   Fax:    215-448-6274   E-mail: Agent:   LandAmerica Commercial
Services   750 B Street, Suite 3000   San Diego, CA 92101   Attn:    Janine
Hudson   Fax:    866-589-1942   E-mail:

All notices shall be deemed given as of the date of receipt or the date of
rejection of delivery.

. [Intentionally deleted.]

. Entire Agreement. This Agreement sets forth all the agreements, promises,
warranties, representations, understandings and promises between the parties
hereto, and the parties are not bound by any agreements, undertakings or
conditions except as expressly set forth herein. All additions, variations or
modifications to this Agreement shall be void and ineffective unless in writing
and signed by the parties.

. Successors and Assigns; Assignment. This Agreement shall extend to, be binding
upon, and inure to the benefit of the heirs, executors, administrators and
successors of the parties hereto. Buyer shall not assign this Agreement or any
of its rights, duties or obligations hereunder to any other party without
Seller’s prior consent; provided, however, that Buyer shall be permitted to
transfer its rights under this Agreement to an entity controlling, controlled by
or under common control with Buyer (“Affiliate”), to an entity in connection
with a financing mechanism such as a synthetic lease, a sale lease-back or
installment sale agreement, or to a governmental or quasi-governmental agency in
connection with any tax abatement, payment-in-lieu or other similar-type
program, so long as Buyer or an Affiliate is the tenant or equitable owner of
the Property after Settlement.

. Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Tennessee.



--------------------------------------------------------------------------------

. [Intentionally deleted.]

. FIRPTA. Under Section 1445 of the Internal Revenue Code of 1986 as amended,
and the regulations issued thereunder, Buyer is required to withhold up to ten
percent (10%) of the Purchase Price of the Property unless the Seller provides
Buyer with a “nonforeign certificate” indicating that Seller is not a foreign
person for purposes of the Internal Revenue Code. Agent may be subject to
liability if Seller issues a false “nonforeign certificate”. Seller hereby
agrees to indemnify and hold harmless Agent from liability for any tax, penalty,
interest or other charge imposed upon Agent under Seller resulting from the
actions of Seller or Seller’s agents.

. Due Diligence. For a period of forty-five (45) days after the Effective Date
(the “Due Diligence Period”), Buyer and Buyer’s agents shall have the right to
enter upon, go in, on or over the Property and Improvements for the purpose of
conducting surveys, inspections, soil tests, core drillings, environmental
testing and other examinations thereof as Buyer may desire. Buyer shall repair
any and all damage by reason of any such testing and shall indemnify and save
Seller harmless for any liability in connection therewith. In the exercise of
its rights pursuant to this Section 20, Buyer shall not interfere with the
conduct of Seller’s operations being conducted on the Property and shall give
Seller reasonable advance notice of any such activities Buyer plans to conduct
on the Property. Within five (5) days of the Effective Date, Seller shall
provide Buyer with all copies of property reports such as environmental reports,
surveys, title reports, etc. that Seller or Seller’s affiliates or agents may
have in their possession, if any. At Buyer’s sole discretion Buyer may at any
time and for any reason during the Due Diligence Period terminate this Agreement
by giving Seller written notification of such election and the Deposits, plus
all accrued interest, shall be paid to Buyer and this Agreement shall become
null and void and of no force and effect (except for this Section 20), and all
copies of this Agreement shall be returned to Seller for cancellation. If Buyer
does not give Seller such notice within such period, this condition shall be
deemed to be and shall be waived and Seller and Buyer shall proceed to
Settlement as set forth in this Agreement. Notwithstanding the above, in no
event shall Seller be obligated to repair any Property defects discovered by
Buyer’s due diligence investigations.

21. Attorneys’ Fees. In the event of any suit, action or proceeding at law or in
equity, by either of the parties hereto against the other by reason of any
manner or thing arising out of this Agreement, the prevailing party shall
recover, not only its legal costs, but reasonable attorneys’ fees (to be
computed by the court and including the costs of all appeals) for the
maintenance or defense of said action or suit, as the case may be.

22. Survival. All of the terms and provisions of this Agreement that have not
been performed as of the date of Settlement shall survive the Settlement and
shall not be merged into the Deed.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the individual parties hereto have hereunto duly set their
hands and seals, and the corporate parties hereto have caused these presents to
be duly executed and their corporate seal to be duly attached by their proper
officers thereunto duly authorized, effective as of the Effective Date.

 

    SELLER:     MS PLANT, LLC     By:  

/s/ Moshe Silagi

    Date:   6/2/08     BUYER:     GREEN MOUNTAIN COFFEE ROASTERS, INC. Attest:
Kathleen Shaffer     By:  

/s/ Frances G. Rathke

              Witness     Title:   CFO     Date:   6/2/08

The undersigned is joining in this Agreement for the sole purpose of
acknowledging and agreeing to be bound by the provisions of Section 11.

 

BINSWANGER OF PENNSYLVANIA, INC. By:  

/s/ Daniel F. Cullen

  Daniel F. Cullen, Vice President

The undersigned is joining in this Agreement for the sole purpose of agreeing to
perform the functions of the Title Company hereunder and to perform the services
of Agent for the Settlement contemplated herein.

 

AGENT: LANDAMERICA COMMERCIAL SERVICES By:  

/s/ Janine Hudson